  

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION JUL 2 3 2018
Clerk, U S District Court
District Of Montana
Billings
KRISSY SANCHEZ,
Cause No. CV 18-91-BLG-SPW-TJC
Plaintiff,
vs. ORDER ADOPTING
MAGISTRATE’S FINDINGS
FRIEDEL LLC, et al., AND RECOMMENDATIONS
Defendants.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
July 1, 2019. (Doc. 20.) The Magistrate recommended the Court dismiss the
Defendants’ motion to dismiss for lack of subject-matter jurisdiction. (Doc. 20 at
2.)

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. Neither party filed objections. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

On July 8, 2019, Sanchez filed a motion to extend time to respond to
Defendants’ motions. (Doc. 21.) She filed the motion in each of her three
outstanding cases. (Doc. 21 at 1.) On July 16, 2019, the Magistrate Judge issued
an order reserving a decision on Sanchez’s motion as it pertained to this case and
stating this Court would address her motion.

It appears to the Court as though Sanchez did not intend her motion to
extend time to apply to objections to the findings and recommendation. Instead,
based on the contents of her motion, she likely intended it to apply to her other two
cases where an extension was relevant. Sanchez did not ask for additional time to
file objections to the findings and recommendation. Sanchez’s motion made no
mention of the Magistrate’s findings and recommendation to deny Defendants’
motion to dismiss. (Doc. 21.) In addition, the Magistrate recommended the Court
resolve Defendants’ motion to dismiss in Sanchez’s favor, so it his highly unlikely
Sanchez intended to object. The Court concludes Sanchez’s motion for an
extension of time does not apply to filing objections to the Magistrate’s findings
and recommendation in the instant case. Therefore,

IT IS ORDERED that the proposed Findings and Recommendations entered

by the United States Magistrate Judge (Doc. 20) are ADOPTED IN FULL.
IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss for Lack

of Jurisdiction (Doc. 17) is DENIED.

DATED this 22"4 day of July, 2018.

pLeaneaer 2 Laitlie

SUSAN P. WATTERS
United States District Judge
